                                   ___________________________________________,




             Case 2:18-cv-14960-SDW-LDW Document 4 Filed 10/15/18 Page 1 of 2 PageID: 89

                                                                                             RCtIyIzU
                                             UNITED STATES DISTRICT COURT                       flf9.   I
                                                DISTRICT OF NEW JERSEY                          vi.’    i   52018
                                                                                           AT 8:30 —
                                                                   Civil Case No.          WILLIAiLrM
             THE SPINE AND SPORTS HEALTH                                     .
                                                                                                     ERR
             CENTER AND RON BEN-MEIR, D.O.,

                                       Plaintiffs,
                                                                       ORDER TO SHOW CAUSE WITH
             v.                                                         TEMPORARY RESTRAINTS

             ALEXANDRU BURDUCEA, D.O.
             AND JOHN DOES 1-5,

                                       Defrndant..


                     A Complaint from Plaintiffs The Spine and Sports Health Center (“SHHC”) and Ron

            Ben-Meir, D.O. (“Dr. Ben-Meir)(collectively “Plaintiffs”) having been filed, and upon the

            Plaintiffs’ brief in support of their Order to Show Cause, and for good cause shown;

                     IT IS on this                   day of October2018

                     ORDERED that:

                     1)       Defendants are restrained from using the Internet or a               online media

            distribution system to distribute unlawful content about Ron 13 n-Meier, D.O. or The
                                                                                      ‘V




            Spine and Sports Health Center;

                     2)       Defendants       all immediately e ove their content regarding Ron Ben-Meir,

            D.O. from the Internet, inch                 b    no     imited to, Google, Healthgrades.com and

            Vitals.com and shall refrain fro            st g new and additional content about Ron Ben-Meir,

            D.O.

                     3)       The above-c      tioned Defendant shall appear before this Court, at the District of

            New Jersey, Martin L her King Building & U.S. Courthouse, 50 Walnut Street, Newark, New

            Jersey   07101    on
                                                                                      2018, or as soon thereafter




BE:9978573. 1/V1S043-265007
                                                                   _______________________________,
                                                                                V 90
           Case 2:18-cv-14960-SDW-LDW Document 4 Filed 10/15/18 Page 2 of 2 PageID:



           as counsel may be heard, as to why an order should not be issued pursuant o Rule 65 of the

           Federal Rules of Civil Procedure restraining Defendants from usin                 the internet or any

           online media distribution system to distribute unlawful cont                t   about Ron Ben-Meier,

           D.O. or The Spine and Sports Health Center; compelli                     Defendants to remove their

           content regarding Ron Ben-Meir, D.O. fr                     mt   net, including, but not limited to,

           Google, Healthgrades.com and Viils.com, an                  frain from posting new and additional

           content about Ron Ben-Meir, D.O.

                    4)        uffici nt reason h     i        een shown, pending the hearing of Plaintiffs’

           application for a                i      cti   ,   pursuant to Rule 65 of the Federal Rules of Civil

           Procedure, Defendant be       d i h eby i) restrained from using the Internet or any online

           media distribution system to         stribute unlawful content about Ron Ben-Meier, D.O. or

           The Spine and Sports He th Center; ii) compelled to remove their content regarding Ron

           Ben-Meir, D.O. from t e Internet, including, but not limited to, Google, Healthgrades.com

           and Vitals.com, an iii) restrained from posting new and additional content.

                    5)       Pe onal service of a copy of this Order to Show Cause with Temporary

           Restraints and documents submitted herewith, together with a copy of the Complaint, upon

           which it is issued, be forthwith made no later than                                           2018 by

           Plaintiffs or their designated agent, and that proof of such service shall be filed herein.



           Issued on this     /      day of October 2018 at
                                                                   /           a.




BE:9978573, 1N1S043-265007
